This appeal is from a conviction for the offense of vagrancy, the judgment assessing a fine of $25.
The case was filed in the Corporation Court of the City of Dallas and there tried, and upon conviction appeal was prosecuted to the County Court at Law, where the trial resulted as above stated.
The State, through the Assistant Attorney General, suggests the want of jurisdiction in this court to entertain this appeal, calling attention to article 87, C.C.P., wherein it is provided that cases appealed from inferior courts to the County Court, and the judgment there rendered consisting of a fine of less than one hundred dollars, are not appealable to this court. A number of cases are cited in Vernon's C.C.P., p. 47, sustaining this contention.
The appeal is, therefore, dismissed.
Dismissed.